                                                       SPRING 2003   VOL.44 NO.3




MITSloan
Management Review



               Georg von Krogh



                             Open-Source Software
                             Development




Please note that gray areas reflect artwork that has       REPRINT NUMBER 4432
been intentionally removed. The substantive content
of the article appears as originally published.
INTELLIGENCE




                                                                                           programmer at the Artificial Intelligence
RESEARCH BRIEF
                                                                                           Laboratory, was rather distraught and
                                                                                           somewhat offended by this loss of access to
Open-Source Software Development                                                           communally developed code, and he
                                                                                           lamented a general trend in the software
An overview of new research on innovators’ incentives and the innovation                   world towards the development of propri-
process. by Georg von Krogh                                                                etary packages that could not be studied or
                                                                                           modified by others. In 1985, he founded
Open-source software development proj-         to the growing communication needs          the Free Software Foundation with the
ects — Internet-based communities of           among engineers and academics. A num-       intention to develop and diffuse a legal
software developers who voluntarily collab-    ber of technological advancements that      mechanism that would allow developers to
orate in order to develop software that they   emerged between 1940 and 1970 led to the    preserve the “free” status of their software
or their organizations need — have become      development of the Internet project that    by using their own copyright to grant soft-
an important economic and cultural phe-        would eventually solve this bottleneck.     ware licenses that would guarantee a num-
nomenon. Sourceforge.net, a major infra-       Today the Internet has more than 100 mil-   ber of rights to all future users. The basic
structure provider and repository for such     lion users worldwide and has become the     license developed by Stallman, in order to
projects, lists more than 10,000 of them       major breeding ground for open-source       implement this idea, was the General Pub-
and more than 300,000 registered users.        software development.                       lic License or GPL. The basic rights trans-
The digital software products emanating           The communal culture was strongly        ferred to those possessing a copy of free
from such projects are commercially attrac-    present among a group of programmers        software included the right to use it at no
tive and widely used in business and gov-      at the MIT Artificial Intelligence Lab-     cost, the right to study and modify its
ernment (by IBM, NASA and the German           oratory in the 1960s and 1970s. In the      “source code,” and the right to distribute
government, to name just a few). Because       1980s, this group received a major jolt     modified or unmodified versions to others
such products are deemed a “public good”       when MIT licensed some of the code          at no cost.
— meaning that one person’s use of them        to a commercial software firm, which            The free software idea did not immedi-
does not diminish another’s benefits from      promptly restricted access to the source    ately become mainstream; industry was
them — the open-source movement’s              code of that software, and hence pre-       actually rather suspicious of it. For exam-
unique development practices are challeng-     vented noncompany personnel — includ-       ple, firms feared the possible “viral effects”
ing the traditional views of how innovation    ing MIT hackers who had participated in     of the GPL license, meaning that, after
should work.                                   developing it — from continuing to use it   software in the GPL regime is combined
                                               as a platform for further learning and      with proprietary software, it would prove
A Brief History                                development.                                difficult to restrict user access through
In the 1960s and 1970s, software develop-         Richard Stallman, an accomplished        normal licensing or controlling the source
ment was carried out mostly by scientists                                                  code. In 1998, Bruce Perens and Eric
and engineers working in academic,                                                         Raymond agreed that a significant part of
government and corporate laboratories.                                                     the problem resided in Stallman’s term
They considered it a normal part of their                                                  “free” software. The term might under-
research culture to freely exchange, modify                                                standably have an ominous ring to it when
and build upon one another’s software,                                                     heard by individuals in the business world.
both individually and collaboratively. In                                                  Accordingly, they, along with other promi-
1969, the U.S. Defense Advanced Research                                                   nent hackers, founded the “open source”
Projects Agency (DARPA) established the                                                    software movement. Open-source software
ARPAnet, the first transcontinental, high-                                                 incorporates essentially the same licensing
speed computer network. ARPAnet allowed                                                    practices as those pioneered by the free
developers to exchange software code and                                                   software movement, covering free redistri-
other information widely, easily, swiftly                                                  bution of software and the inclusion of the
and cheaply. It grew in popularity and                                                     source code of a program. These licensing
eventually linked several universities,
                                                                                           Professor Georg von Krogh is director of
defense contractors and research laborato-
                                                                                           the Institute of Management, and cofounder of
ries. However, its limits soon became                                                      the research center KnowledgeSource, at the
apparent. The network could connect                                                        University of St. Gallen in Switzerland. Contact
approximately 250 hosts, too few to cater                                                  him at georg.vonkrogh@unisg.ch.


14   MIT SLOAN MANAGEMENT REVIEW      SPRING 2003
practices also apply to derived works in
that the rights attached to the original pro-
gram apply to all who build upon the
                                                  Referenced Research
source code, without these programmers            J. Lerner and J. Tirole, “The Simple Economics of Open Source” NBER working paper
needing to provide additional licenses.           no. w7600 (Cambridge, Massachusetts: National Bureau of Economic Research, March 2000)
                                                  A foundational paper for research on open-source software, arguing that individuals con-
                                                  tribute to open-source software in accordance with career incentives.
Incentives To Innovate
Under the aegis of open-source licensing          E. von Hippel and G. von Krogh, “Exploring the Open Source Software Phenomenon:
                                                  Issues for Organization Science” Organization Science 14, no. 2 (2003, in press)
practices, which guarantee that the prod-
                                                  The authors suggest that a combination of private and community-related benefits results
ucts cannot be withheld from anyone’s use,        from contributions to open-source software development projects.
what are the incentives to innovate, and,
given that most open-source projects exist        G. Hertel, S. Niedner, and S. Herrmann, “Motivation of Software Developers in Open
                                                  Source Projects: An Internet-Based Survey of Contributors to the Linux Kernel”
outside the firm’s boundaries, how does           Research Policy 32 (2003, in press)
this innovation process work?                     The authors test two extant models from the social sciences. The first explains incentives to
    People and firms innovate because             participate in social movements, and the second deals with motivational processes in small
there are private incentives to do so. For        work teams, particularly “virtual teams.” The authors report a good fit between models and
example, entrepreneurs use their own              data derived from a survey of 141 contributors to the Linux kernel.
funds to develop knowledge and products           N. Franke and E. von Hippel, “Satisfying Heterogeneous User Needs via Innovation
that generate revenue streams (and                Toolkits: The Case of Apache Security Software” Research Policy 32 (2003, in press)
employees are paid for their creative serv-       The authors explore a frequently cited reason for contributing to open-source software:
                                                  People innovate to better satisfy their own needs.
ices to the company). Society also encour-
ages innovation by putting in place               S. O’Mahony, “Guarding the Commons: How Open-Source Contributors Protect Their
mechanisms to protect intellectual prop-          Work” Research Policy 32 (2003, in press)
                                                  An ethnographic study in which the author explores the various ways open-source project
erty associated with products, so that
                                                  members encourage compliance with the terms of their project licenses.
future revenue streams can be guaranteed
for the innovator.                                E. von Hippel, “Economics of Product Development by Users: The Impact of ‘Sticky’
    However, a central question raised by         Local Information” Management Science 44 (May 1998): 629-644
                                                  Information about user needs and problems is “sticky,” in the sense that it is costly to retrieve
the success of open-source software devel-        for a manufacturer. See also “ ‘Sticky Information’ and the Locus of Problem Solving: Impli-
opment has been succinctly stated by two          cations for Innovation,” E. von Hippel, Management Science 40, no. 5 (1994): 429-439.
economists, Josh Lerner and Jean Tirole:
                                                  M.A. Cusumano, “Shifting Economies: From Craft Production to Flexible Systems and
“Why should thousands of top-notch pro-
                                                  Software Factories” Research Policy 21, no. 5 (1992): 453-480
grammers contribute freely to the pro-            The author discusses the organization of large-scale, commercial software innovation.
vision of a public good?” Open-source
                                                  R.D. Austin, “The Effects of Time Pressure on Quality in Software Development: An
software developers are rarely paid for their
                                                  Agency Model” Information Systems Research 12, no. 2 (2001): 195-207
services, and the licenses and hacker prac-       The author explores in detail the relationship between the software developer and the firm.
tices make it difficult, if not impossible, for
                                                  K. Lakhani and E. von Hippel, “How Open Source Software Works: ‘Free,’ User-to-User
these developers to appropriate returns
                                                  Assistance” Research Policy 32 (2003, in press)
from their products. Eric von Hippel and I        How users demonstrate satisfaction and obligation in assisting each other in resolving tasks
suggest that open-source software develop-        related to use of Apache software. Also see J.Y. Moon and L. Sproull, “Essence of Distrib-
ers freely reveal and share because they gar-     uted Work: The Case of the Linux Kernel,” First Monday 5, no. 11 (Nov. 2000).
ner personal benefits from doing so, such as      G. von Krogh, S. Spaeth and K. Lakhani, “Community, Joining, and Specialization in
learning to develop complex software, per-        Open-Source Software Innovation: A Case Study” Research Policy 32 (2003, in press)
fecting expertise with a computer language,       A study of growth and specialization in a community of developers.
enhancing their reputation, and for pure
                                                  S. Koch and G. Schneider, “Effort, Co-operation, and Co-ordination in an Open Source
fun and enjoyment. Many of these benefits         Software Project: GNOME” Information Systems Journal 12, no. 1 (2002): 27-42
depend on membership in a well-function-          Research on open-source projects from a software engineering perspective. The data are used
ing developer community. Typically, in            for a first attempt to estimate the total effort to be expended on a particular project.
open-source communities, members give             B. Kogut and A. Metiu, “Open-Source Software Development and Distributed
direct, specific and immediate feedback           Innovation” Oxford Review of Economic Policy 17, no. 2 (2001): 248-264
on the software code that others write            The authors of this paper argue that open-source software development is a production
and submit. This peer-review process is           model that exploits the distributed intelligence of participants in Internet communities.
not only valuable for the individual who


                                                                                              SPRING 2003     MIT SLOAN MANAGEMENT REVIEW             15
INTELLIGENCE




submits code, but also for ensuring the         exercise sanctioning via online discussions
overall quality of the software.                and may use brands and logos to ensure
    The importance of community was sup-        that the intellectual property they have
ported in a study of contributors to the        contributed remains in the commons.
Linux operating-system kernel project.
Guido Hertel, Sven Niedner and Stefanie         The Innovation Process
Herrmann found that the more contribu-          Open-source projects can be started by
tors identified themselves as “Linux devel-     anyone with the appropriate programming
opers,” the higher their level of involvement   skills and motives. Typically, an entrepre-
and the greater their efforts to code for the   neur with some workable code or an idea
project. The Linux project and communi-         for a software project launches a message
ties surrounding it have the advantage of       on one of the many Web-based collabora-
being well known, and the project’s posi-       tive communities, such as freshmeat.net or
tive image can create a sense of responsibil-   Geocrawler.com. If others find the code
ity and loyalty among developers. They also     useful or the idea interesting, they join in
found contributors to be motivated by           by contributing code, fixing bugs or other
group-related factors such as their per-        problems in the software, providing com-
ceived indispensability to the team. Lastly,    ments, ideas, references to other projects
they found that contributors had impor-         and so on. Over time, the number of con-
tant pragmatic motives to improve their         tributors can grow substantially, and the
own software. This is key to understanding      project may use one of the many technical
why many skilled software developers work       infrastructures available on the Web to
for free. Nic Franke and Eric von Hippel        host and monitor changes to the emerging
studied the security needs of those who use     software. The entrepreneurs also normally
Apache Web-server security software. They       set up a project mailing list for posting
found that because Apache is                                   questions and answers or
open-source software, users            OPEN-SOURCE             messages pertinent to devel-
can modify it to better fit             LICENSES ARE           oping the software.
their individual needs and                                         The first challenge for the
that users who do so are                DESIGNED TO            open-source entrepreneur is
more satisfied.                       GUARANTEE THE            mobilizing top-notch pro-
    While these motives ex-                                    grammers. In some cases,
                                    RIGHTS OF FUTURE
plain, to a great degree, the                                  when no viable commercial
benefits and incentives of            USERS AGAINST            alternatives exist or when
becoming involved in open-                                     they are too expensive, it
                                     APPROPRIATION.
source projects, the issue of                                  may, in fact, be easier to
how developer communities protect the           attract top programmers to open-source
fruits of their labor is a subject of some      projects than to commercial development
concern. Unlike in commercial develop-          ventures. Developers of standard off-the-
ment — where intellectual property law          shelf software often find it difficult to judge
protects the rights of authors to appropri-     whether a product feature will have a major
ate economic returns from their innova-         impact on satisfying user needs, and they
tions — open-source licenses are designed       also recognize that users often have diffi-
to guarantee the rights of future users         culty expressing their needs. Eric von
against appropriation. Siobhan O’Mahony         Hippel has noted that such “sticky” infor-
points out that open-source software con-       mation is costly to retrieve because under-
tributors have an active concern that their     standing a user’s problems requires that the
work remains part of the commons, and           manufacturer “dwell in the context of the
they zealously protect their work to this       user” for a prolonged period. As a result,
end. Open-source project members                the high development (and marketing)
encourage compliance with the terms of          costs for standard packaged software typi-
project licenses in various ways. They may      cally cause software firms to spread these


16   MIT SLOAN MANAGEMENT REVIEW       SPRING 2003
costs among a large population of users.
Companies will therefore seek information
about “average user needs and problems,”
and this affects product development. In
some cases, companies supplement this
with help from external opinion leaders in
order to ultimately strengthen the product
design and identify bugs in early releases.
For some types of software, this way of
optimizing the innovation process leads to
market failure and will spur the interest of
developers in joining open-source software
projects, in which they can code to meet
their own practical and technical needs.
   Another challenge for open-source
entrepreneurs, as has been discussed by
Michael Cusumano, is organizing the
innovation process properly. For-profit
programming companies often seek to
reduce development costs and control
quality by closely monitoring what pro-
grammers do and how they do it. To
secure returns on investment in innova-
tion, most companies try to seek out and
recruit the most outstanding software tal-
ent, bind them by contract and take steps
to minimize opportunism. (R.D. Austin
has explored in detail the relationship
between the software developer and the
firm.) Additionally, software companies
attempt to contain costs as well as prevent
spillover of knowledge, technology and
other secrets to competitors by encourag-
ing specialization and division of labor
among developers.
   By contrast, the relationship between
the open-source software project and its
participants is largely voluntary and not
regulated by formal contract. The initiator
of a project might become well known in
the public domain, such as Linus Torvalds
who created the Linux operating-system
kernel (the central module responsible for
such functions as memory, process and disk
management); but an initiator cannot
legally force participants to continue or
increase their efforts in the project. Recent
work by Karim Lakhani and Eric von
Hippel and by Jae Yun Moon and Lee
Sproull shows that contributors to open-
source software projects value a sense of
ownership and control over the work


                                                SPRING 2003   MIT SLOAN MANAGEMENT REVIEW   17
INTELLIGENCE




product — something they do not experi-                determine a contributor’s impact on the        activities? In the short to medium term,
ence in programming work carried out for               software design. Sebastian Spaeth, Karim       some managers may encourage the use of
hire. For this reason (among others), par-             Lakhani and I studied a sophisticated peer-    open-source software in their own firms.
ticipants of open-source software projects             to-peer software project named Freenet         Others may attempt to build a business
also do not take any particular action to              and found that only 30 people had the right    based on distributing and servicing open-
minimize “free riding” (the downloading or             to include code in the official                               source software. U.S.-based
“consumption” of remote files without                  version of the software. To         THERE ARE GREAT Red Hat and German-based
reciprocal uploading or “production” of                become one of these core             ADVANTAGES TO            SuSE, which distribute Linux
useful contributions). Project learning in             developers, participants had                                  software, serve as templates
the open-source world is captured in the               to demonstrate a consid- A MODEL WHEREBY for such activity. Other com-
chronology of e-mail exchanges and in the              erably higher level of tech-        RESOURCES USED            panies may sell computer
source code that is open for all to see; there         nical activity than other                                     hardware running open-
is no need to contain or merge information             contributors. The open-             FOR INNOVATION            source software, such as
according to a formal division of labor. By            source organization also self-          ARE WIDELY            IBM, which offers Linux as
means of this transparency, a project accu-            allocates talent. As noted in                                 an option. Managers may
                                                                                              DISTRIBUTED
mulates the development efforts of volun-              our work, as well as in two                                   also try to reduce develop-
teer users and seems to encourage the                  other studies by Stefan Koch       THROUGHOUT THE             ment costs and boost soft-
software’s diffusion in order to build a               and Georg Schneider and by                                    ware standards by using the
                                                                                                  WORLD.
developer’s reputation and spread the                  Bruce Kogut and Anca                                          open-source software de-
products.                                              Metiu, people are not assigned tasks on the    velopment model. Such an example is Sun
    Whereas a firm may secure the best tal-            basis of predefined labor schemes, instruc-    Microsystems’ decision to rely on open-
ent through the processes of professional              tions and directives, but rather on the basis  source methods to develop and distrib-
recruiting, there is no formal recruiting in           of interest and self-selection. This drives a  ute Java.
open-source software projects. This could              high level of specialization, but implies that     The open-source software movement
lead to less talented individuals participat-          potentially useful software modules may        also provides important management
ing in open-source endeavors and eventu-               never be developed.                            lessons regarding the most effective ways
ally to compromises in the quality of the                                                             to structure and implement innovation.
software. But research has shown that                  A View to the Future                           There are potentially great advantages
developer communities are meritocracies,               What does the open-source software             (and perhaps some disadvantages) to a
in which technical knowledge and expertise             phenomenon imply for future business           model whereby resources used for inno-
                                                                                                      vation are widely distributed throughout
                                                                                                      the world. (See also Henry Chesbrough’s
     Suggested Reading                                                                                article, “The Era of Open Innovation,”
                                                                                                      p. 35.) The lessons of open-source projects
     Hackers: Heroes of the Computer Revolution, Steven Levy (New York: Anchor/Double-                demonstrate the value of specialization
     day, 1984)                                                                                       through self-selection and how norms of
     The Cathedral and the Bazaar: Musings on Linux and Open Source by an Accidental                  meritocracy and peer recognition help
     Revolutionary, Eric Raymond (Sebastopol, California: O’Reilly, 1999)                             ensure product quality. To be sure, finding
                                                                                                      the right blend of incentives to encourage
     Rebel Code: Linux and the Open Source Revolution, G. Moody (Cambridge, Massachu-
     setts: Perseus Publishing, 2001)                                                                 innovation is not an easy task. In the long
                                                                                                      run, however, managers may recognize
     Networks of Innovation, I. Tuomi (Oxford University Press, 2002)                                 that offering a mix of motives is the best
     “The Open Source Definition,” B. Perens (1998), http://perens.com/Articles/OSD.html              way to encourage innovation; a mix that
                                                                                                      ranges from extrinsic and monetary-
     “Why Open Source Software Can Succeed,” A. Bonacorsi and C. Rossi Research Policy 32
     (2003, in press)                                                                                 based incentives to the fulfillment of
                                                                                                      more-intrinsic needs, such as enhanced
     “How Open Is Open Enough? Melding Proprietary and Open Source Platform Strat-                    reputation among peers and commu-
     egies,” J. West Research Policy 32 (2003, in press)
                                                                                                      nity identification — that is, a sense of
     “Institutional Entrepreneurship in the Sponsorship of Common Technological Stan-                 belonging.
     dards: The Case of SUN Microsystems and Java,” R. Garud, S. Jain and A. Kumaraswamy
     Academy of Management Journal 45, no. 1 (2002): 196-214                                        Reprint 4432
                                                                                                    Copyright © Massachusetts Institute of Technology,
                                                                                                    2003. All rights reserved.


18     MIT SLOAN MANAGEMENT REVIEW       SPRING 2003
MITSloan
Management Review


Reprints/Back Issues
Electronic copies of SMR
articles can be purchased on
our website:
www.mit-smr.com
To order bulk copies of SMR
reprints, or to request a free
copy of our reprint index,
contact:
MIT Sloan
Management Review
Reprints
E60-100
77 Massachusetts Avenue
Cambridge MA 02139-4307
Telephone: 617-253-7170
Toll-free in US or
Canada: 877-727-7170
Fax: 617-258-9739
E-mail: smr@mit.edu


Copyright Permission
To reproduce or transmit one
or more SMR articles by
electronic or mechanical
means (including photocopying
or archiving in any information
storage or retrieval system)
requires written permission.
To request permission to copy
articles, contact:
P. Fitzpatrick,
Permissions Manager
Telephone: 617-258-7485
Fax: 617-258-9739
E-mail: pfitzpat@mit.edu
